DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 11/10/2021 in which claims 1, and 4-22 are pending. Claims 2-3 were cancelled.

Response to Amendment
Applicant’s Arguments/Remarks filed on 11/10/2021 with respect to amended independent claim 1 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. Applicant’s amendment to claim 20 overcome the Claim Objections previously set in the Non-Final Office action mailed on 08/10/2021. The independent claims 1, 11 and 19 have not overcome the claim rejections as shown below. 
Claims 1 and 4-22 are pending.
Claims 2-3 were cancelled.

Response to Arguments
Regarding amended independent claim 11, Applicant argues that Patil does not disclose or suggest that that its STA “determine a channel reservation value indicated by a detected packet on the first link”, “compare the channel reservation value with a latency threshold” and “in response to the channel reservation value exceeding the latency threshold, communicating with the second electronic device on a second link of the wireless network, wherein the second link is separate from the first link”, because Patil’s alleged energy or power level is not the claimed latency threshold and Patil’s waiting for a threshold duration is not the same as, and does not disclose or suggest, the claimed “compare the channel reservation value with a latency threshold”. Applicant further argues that Patil’s STA merely attempts to access 0 and then waits for the threshold duration to continue monitoring the medium (such as from time t1 to t2).
Examiner respectfully disagrees. Patil recites in paragraph [0056] “the STA may change or switch its primary link (from Link1 to Link2) if one or more conditions are satisfied when the threshold duration expires. For example, the STA may switch its current primary link with a secondary link if the load (activity or interference) on the primary link is above a threshold level, the load on the secondary link is below a threshold level, the load on the secondary link is less than the load on the primary link, or any combination thereof” and in paragraph [0018] “The amount of activity on the first wireless channels may be based on a frequency of busy channel conditions on the first wireless channels, a number of failed attempts to access the first wireless channels, a packet error rate (PER) of communications on the first wireless channels, or a latency of communications on the first wireless channels”. As shown above, and discussed in the Non-Final action previously mailed, Patil discloses that the load of the primary link (Link1) is compared to a threshold level in order to switch the current primary link to Link2, where the load (activity) of the Link1 is based on a latency of communications on the Link1. The threshold level that is used to compare the load of the Link1 is a latency threshold since the load (activity) of the Link1 is determined based on the latency of communications on the Link1. 
The load (activity) of the Link 1 indicates transmissions (packets) from other wireless devices. The latency indicates the time it takes a packet to get to its destination across the Link 1 or round-trip delay time. Thus, the STA determining the load (activity) of the Link1 based on the latency indicates that at least a packet (transmission activity) was detected in order to determine the latency value of the Link 1. Thereby, Patil discloses “determine a channel reservation value indicated by a detected packet on the first link”, “compare the channel reservation value with a latency threshold” and “in response to the channel reservation value exceeding the latency threshold, communicating with the second electronic device on a second link of the wireless network, wherein the second link is separate from the first link”.

Regarding amended independent claim 11, Applicant argues that Patil does not disclose “in response to the channel reservation value exceeding the latency threshold, communicating with the second electronic device on a second link of the wireless network, wherein the second link is separate from the first link”, because Patil’s STA has to wait for the threshold duration and to keep monitoring the medium, and the STA may change its primary link from Link1 to Link2 at time t2, after the threshold duration is passed and if the medium is still busy at time t2.
Examiner respectfully disagrees. As discussed above, Patil discloses that the STA switches its primary link (from Link1 to Link2) if one or more conditions are satisfied, where the conditions include if the load (activity) on the Link1 is above a threshold level, and the load (activity) is measured in terms of latency on the Link1 (Patil, [0018], [0055]-[0056]). Thereby, Patil discloses “in response to the channel reservation value exceeding the latency threshold, communicating with the second electronic device on a second link of the wireless network, wherein the second link is separate from the first link”, since Patil discloses that the STA “may change or switch its primary link (from Link1 to Link2) if one or more conditions are satisfied when the threshold duration expires. For example, the STA may switch its current primary link with a secondary link if the load (activity or interference) on the primary link is above a threshold level, the load on the secondary link is below a threshold level, the load on the secondary link is less than the load on the primary link, or any combination thereof” in paragraph [0056] and “The amount of activity on the first wireless channels may be based on a frequency of busy channel conditions on the first wireless channels, a number of failed attempts to access the first wireless channels, a packet error rate (PER) of communications on the first wireless channels, or a latency of communications on the first wireless channels” in paragraph [0018].

Therefore, based on the prior art of Patil, the independent claim 11 is rendered unpatentable. Independent claims 1 and 19 recite similar distinguishing features as claim 11 discussed above, therefore are rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patil et al. (US 2019/0158385) (provided in the IDS), hereinafter “Patil”.

As to claim 1, Patil teaches an electronic device (Patil, Fig. 6, Fig. 10, [0146], a wireless communication device 1000), comprising:
(Patil, Fig. 6, [0111], Fig. 10, [0146]-[0147], the wireless communication device 1000 includes a PHY 1010 with transceivers 1012 to communicate with APs and STAs in a wireless system (WLAN 620)); and
a processor communicatively coupled to the transceiver and configured to (Patil, Fig. 6, [0111], Fig. 10, [0146]-[0147], [0151], [0157], the wireless communication device 1000 includes a processor 1030 connected to the PHY 1010 via the MAC 1020, where the processor executes instructions that causes the wireless communication to perform the corresponding functions):
communicate, using the transceiver, with a second electronic device on a first link of the wireless network (Patil, Fig. 6, [0112]-[0113], Fig. 10, [0146]-[0147], Fig. 14, [0189], the wireless communication device 1000 (STA) establishes a primary communication link (PL) with an AP to perform communications in the network);
determine a channel reservation value indicated by a detected packet on the first link (Patil, [0055]-[0056], the STA determines the energy or power in the Link 1 based on the sensed transmission activity of the Link 1. The activity of the Link 1 indicates transmissions (packets) from other wireless devices. [0018], the load (activity) of the Link 1 is determined based on a latency of communications on the Link 1. The latency indicates the time it takes a packet to get to its destination across the Link 1 or round-trip delay time. The STA determining the load (activity) of the Link based on the latency indicates that at least a packet (transmission activity) was detected in order to determine the latency value of the Link 1); 
compare the channel reservation value with a latency threshold (Patil, [0055]-[0056], the load (activity) of the Link 1 is determined and compared with a threshold level. [0018], the activity of the Link 1 is based on a latency communication on the Link 1. The activity (load), which is measured in terms of latency, is compared with the threshold level);
determine, based on the channel reservation value exceeding the latency threshold, that a link switch condition is met (Patil, [0018], [0055]-[0056], the STA performs the change of its primary link from Link 1 to Link 2 when the activity threshold of Link 1 is exceeded. The activity (load) is measured in terms of latency); and
in response to determining that the link switch condition is met, communicate with the second electronic device on a second link of the wireless network, wherein the second link is separate from the first link (Patil, Fig. 2, [0055]-[0057], Fig. 6, [0112]-[0113], Fig. 14, [0192], when the thresholds are met, the STA changes its primary link from Link 1 to Link 2 and performs communications via Link 2. The communication links are different from each other in terms of channels and frequency bands. The activity of the Link 1 is based on a latency communication on the Link 1).

As to claim 4, Patil teaches further comprising: 
a second transceiver configured to operate on the second link (Patil, Fig. 2, Fig. 6, [0112]-[0113], Fig. 10, [0147]-[0148], the STA includes transceivers 1012 to perform communications, each one with corresponding transmit and receive chains to implement MIMO (SU-MIMO, MU-MIMO) and OFDM communications using Link 1 and Link 2), 
wherein the processor is configured to communicate with the second electronic device using the second transceiver on the second link of the wireless network (Patil, Fig. 2, Fig. 6, [0112]-[0113], Fig. 10, [0146]-[0148], the STA establishes a communication link using Link 2 and one of the transceivers 1012 to perform communications with the AP in the network).

As to claim 5, Patil teaches wherein in response to determining that the link switch condition is met, the processor is configured to control the transceiver to switch from operating on the first link to operating on the second link (Patil, [0046], Fig. 2, [0055]-[0057], Fig. 6, [0112]-[0113], Fig. 10, [0146]-[0148], Fig. 14, [0192], when the thresholds are met, the STA changes its primary link from Link 1 to Link 2 and performs communications via Link 2. The STA includes at least one transceiver 1012 to communicate with the AP using the Link 1 and Link 2). 

As to claim 6, Patil teaches wherein the processor is configured to: 
transmit one or more packets to the second electronic device on the second link of the wireless network (Patil, Fig. 2, [0057], the STA transmits frames (or PPDUs) of UL data on Link 2 of the wireless network); and 
in response to determining that a second switch condition is met, switch to communicating with the second electronic device on the first link of the wireless network (Patil, Fig. 2, [0059]-[0061], when the Link 2 is determined to be busy using energy and power detection techniques on Link 2, the STA switches the current primary link from Link 2 back to Link 1. Then, the STA transmits data to the AP via Link 1). 

As to claim 7, Patil teaches wherein the processor is further configured to transmit a notification to, and receive a response from, the second electronic device on the second link before transmitting, on the second link, one or more data packets to the second electronic device (Patil, [0094] ln 7-25, the STA transmits an UL frame (i.e. a PS Poll request) and receives a response (i.e. QoS Null frame) from the AP before changing the primary link from Link 1 to Link 2 and sending frames of UL data to the AP via the Link 2. [0101] a probe response is transmitted by the AP to the STA to switch the primary link via the Link 2. [0191], the STA transmits primary link information to the AP using a data frame, management frame or control frame using an OMI control field when communicating with the AP via Link 2. [0198], the AP transmits an acknowledgement to the STA in order to perform the switching of the primary link. As indicated in [0094], the OMI procedure includes the UL frame (i.e. a PS Poll request) transmitted by the STA and the response (i.e. a PS Poll request) of the AP).

As to claim 8, Patil teaches wherein the processor is further configured to: 
(Patil, [0101], the CPL trigger is transmitted on Link 2 to the STA in order to change the primary link from Link 1 to Link 2. The STA and AP include transceivers to perform communications, each one with corresponding transmit and receive chains to implement MIMO (SU-MIMO, MU-MIMO) and OFDM communications using Link 1 and Link 2. The trigger is used to start communications using the Link 2. In order words, triggering an activation of the transceiver to use Link 2 as the primary link. [0055], [0147], the STA can communicate with other STAs, which indicates that the CPL trigger transmitted by the AP can be transmitted by the STA to another STA to configure the communication between the STAs).

As to claim 9, Patil teaches wherein the processor is configured to: 
communicate with the second electronic device on the first link during a first target wake time (TWT) service period (SP) of a TWT group (Patil, Fig. 4C, [0099], the STA receives via Link 1 a beacon 1 from the AP which include a Target Wake Time (TWT) element specifying a TWT service period for the STA. [0138], transmissions are scheduled to coincide with the TWT service period of the STA via Link 1), and 
communicate with the second electronic device on the second link during a second TWT SP of the TWT group (Patil, Fig. 4C, [0099], [0101], the STA communicates with the AP via the Link 2 after the STA wakes up at its scheduled TWT. [0138], transmissions are scheduled to coincide with the TWT service period of the STA).

As to claim 10, Patil teaches wherein the processor is configured to: 
communicate with the second electronic device on the first link during a first time period associated with a first Time Out Value (Patil, Fig. 2, [0048], [0144], the STA contends to access and transmit data via Link 1 during a TXOP and until the end of the TXOP associated with the Link 1), and 
communicate with the second electronic device on the second link during a second time period associated with a second. Time Out Value (Patil, Fig. 2, [0048], [0058], [0144], the STA contends to access and transmit data via Link 2 during a TXOP and until the end of the TXOP associated with the Link 2). 

As to claim 11, Patil teaches a method comprising (Patil, Fig. 2, [0054], Fig. 6, Fig. 10, [0146], a method performed by a wireless communication device 1000): 
communicating with a second electronic device, using a transceiver of a first electronic device, on a first link of a wireless network (Patil, Fig. 6, [0111]-[0113], Fig. 10, [0146]-[0147], Fig. 14, [0189], the wireless communication device 1000 (STA) establishes a primary communication link (PL) with an AP to perform communications in the network. The wireless communication device 1000 includes a PHY 1010 with transceivers 1012 to communicate with APs and STAs in a wireless system (WLAN 620)); 
determining a channel reservation value indicated by a detected packet received on the first link (Patil, Fig. 2, [0055]-[0057], the STA determines the energy or power in the Link 1 based on the sensed transmission activity of the Link 1. The activity of the Link 1 indicates transmissions (packets) from other wireless devices. [0018], the load (activity) of the Link 1 is determined based on a latency of communications on the Link 1. The latency indicates the time it takes a packet to get to its destination across the Link 1 or round-trip delay time. The STA determining the load (activity) of the Link based on the latency indicates that at least a packet (transmission activity) was detected in order to determine the latency value of the Link 1);
comparing the channel reservation value with a latency threshold (Patil, [0055]-[0056], the load (activity) of the Link 1 is determined and compared with a threshold level. [0018], the activity of the Link 1 is based on a latency communication on the Link 1. The activity (load), which is measured in terms of latency, is compared with the threshold level); and 
in response to the channel reservation value exceeding the latency threshold (Patil, [0018], [0055]-[0056], the STA performs the change of its primary link from Link 1 to Link 2 when the activity threshold of Link 1 is exceeded. The activity (load) is measured in terms of latency), communicating with the second electronic device on a second link of the wireless network, wherein the second link is separate from the first link (Patil, [0018], Fig. 2, [0055]-[0057], Fig. 6, [0112]-[0113], Fig. 14, [0192], when the thresholds are met, the STA changes its primary link from Link 1 to Link 2 and performs communications via Link 2. The communication links are different from each other in terms of channels and frequency bands. The STA performs the change of its primary link from Link 1 to Link 2 when the activity threshold of Link 1 is exceeded. The activity of the Link 1 is based on a latency communication on the Link 1).

As to claim 12, Patil teaches wherein the transceiver is configured to operate on the first link and the communicating with the second electronic device on the second link comprises using a second transceiver configured to operate on the second link (Patil, Fig. 2, Fig. 6, [0112]-[0113], Fig. 10, [0146]-[0148], the STA includes transceivers 1012 to perform communications, each one with corresponding transmit and receive chains to implement MIMO (SU-MIMO, MU-MIMO) and OFDM communications using Link 1 and Link 2. The STA establishes a communication link using Link 2 and one of the transceivers 1012 to perform communications with the AP in the network). 

As to claim 13, Patil teaches further comprising: 
controlling the transceiver of the first electronic device to switch from operating on the first link to operating on the second link in response to the channel reservation value exceeding the latency threshold (Patil, [0018], [0046], Fig. 2, [0055]-[0057], Fig. 6, [0112]-[0113], Fig. 10, [0146]-[0148], Fig. 14, [0192], when the thresholds are met, the STA changes its primary link from Link 1 to Link 2 and performs communications via Link 2. The STA includes at least one transceiver 1012 to communicate with the AP using the Link 1 and Link 2. The STA performs the change of its primary link from Link 1 to Link 2 when the activity threshold of Link 1 is exceeded. The activity of the Link 1 is based on a latency communication on the Link 1). 

As to claim 14, Patil teaches further comprising: 
transmitting one or more packets to the second electronic device on the second link of the wireless network (Patil, Fig. 2, [0057], the STA transmits frames (or PPDUs) of UL data on Link 2 of the wireless network); and 
in response to determining that a second switch condition is met, switching to communicate with the second electronic device on the first link of the wireless network (Patil, Fig. 2, [0059]-[0061], when the Link 2 is determined to be busy using energy and power detection techniques on Link 2, the STA switches the current primary link from Link 2 back to Link 1. Then, the STA transmits data to the AP via Link 1). 

As to claim 15, Patil teaches further comprising: 
transmitting a notification to, and receiving a response from, the second electronic device on the second link before transmitting, on the second link, one or more data packets to the second electronic device (Patil, [0094] ln 7-25, the STA transmits an UL frame (i.e. a PS Poll request) and receives a response (i.e. QoS Null frame) from the AP before changing the primary link from Link 1 to Link 2 and sending frames of UL data to the AP via the Link 2. [0101] a probe response is transmitted by the AP to the STA to switch the primary link via the Link 2. [0191], the STA transmits primary link information to the AP using a data frame, management frame or control frame using an OMI control field when communicating with the AP via Link 2. [0198], the AP transmits an acknowledgement to the STA in order to perform the switching of the primary link. As indicated in [0094], the OMI procedure includes the UL frame (i.e. a PS Poll request) transmitted by the STA and the response (i.e. a PS Poll request) of the AP).

As to claim 16, Patil teaches further comprising: 
transmitting, using a second transceiver, an out-of-band packet to the second electronic device to activate a transceiver of the second electronic device configured to operate on the second link (Patil, [0101], the CPL trigger is transmitted on Link 2 to the STA in order to change the primary link from Link 1 to Link 2. The STA and AP include transceivers to perform communications, each one with corresponding transmit and receive chains to implement MIMO (SU-MIMO, MU-MIMO) and OFDM communications using Link 1 and Link 2. The trigger is used to start communications using the Link 2. In order words, triggering an activation of the transceiver to use Link 2 as the primary link. [0055], [0147], the STA can communicate with other STAs, which indicates that the CPL trigger transmitted by the AP can be transmitted by the STA to another STA to configure the communication between the STAs).

As to claim 17, Patil teaches wherein: 
communicating with the second electronic device on the first link comprises communicating during a first target wake time (TWT) service period (SP) of a TWT group (Patil, Fig. 4C, [0099], the STA receives via Link 1 a beacon 1 from the AP which include a Target Wake Time (TWT) element specifying a TWT service period for the STA. [0138], transmissions are scheduled to coincide with the TWT service period of the STA via Link 1), and 
communicating with the second electronic device on the second link of the wireless network comprises communicating during a second TW TSP of the TWT group (Patil, Fig. 4C, [0099], [0101], the STA communicates with the AP via the Link 2 after the STA wakes up at its scheduled TWT. [0138], transmissions are scheduled to coincide with the TWT service period of the STA).

As to claim 18, Patil teaches wherein: 
communicating with the second electronic device on the first link comprises communicating during a first time period associated with a first Time Out Value (Patil, Fig. 2, [0048], [0144], the STA contends to access and transmit data via Link 1 during a TXOP and until the end of the TXOP associated with the Link 1), and 
communicating with the second electronic device on the second link of the wireless network comprises communicating during a second time period associated with a second Time Out Value (Patil, Fig. 2, [0048], [0058], [0144], the STA contends to access and transmit data via Link 2 during a TXOP and until the end of the TXOP associated with the Link 2).

As to claim 19, Patil teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor of an electronic device, cause the processor to perform in operations comprising (Patil, Fig. 2, [0054], Fig. 6, Fig. 10, [0146], [0150]-[0151], a memory 1040 storing software which is executed by a processor 1030 to perform the functions of the wireless communication device 1000 (STA)):
communicating, using a transceiver of the electronic device, with a second electronic device on a first link of a wireless network (Patil, Fig. 6, [0111]-[0113], Fig. 10, [0146]-[0147], Fig. 14, [0189], the wireless communication device 1000 (STA) establishes a primary communication link (PL) with an AP to perform communications in the network. The wireless communication device 1000 includes a PHY 1010 with transceivers 1012 to communicate with APs and STAs in a wireless system (WLAN 620)); 
determining a channel reservation value indicated by a detected packet on the first link (Patil, Fig. 2, [0055]-[0057], the STA determines the energy or power in the Link 1 based on the sensed transmission activity of the Link 1. The activity of the Link 1 indicates transmissions (packets) from other wireless devices. [0018], the load (activity) of the Link 1 is determined based on a latency of communications on the Link 1. The latency indicates the time it takes a packet to get to its destination across the Link 1 or round-trip delay time. The STA determining the load (activity) of the Link based on the latency indicates that at least a packet (transmission activity) was detected in order to determine the latency value of the Link 1); 
comparing the channel reservation value with a latency threshold (Patil, [0055]-[0056], the load (activity) of the Link 1 is determined and compared with a threshold level. [0018], the activity of the Link 1 is based on a latency communication on the Link 1. The activity (load), which is measured in terms of latency, is compared with the threshold level); and 
in response to the channel reservation value exceeding a latency threshold (Patil, [0018], [0055]-[0056], the STA performs the change of its primary link from Link 1 to Link 2 when the activity threshold of Link 1 is exceeded. The activity (load) is measured in terms of latency), communicating with the second electronic device on a second link of the wireless network, wherein the second link is separate from the first link (Patil, [0018], Fig. 2, [0055]-[0057], Fig. 6, [0112]-[0113], Fig. 14, [0192], when the thresholds are met, the STA changes its primary link from Link 1 to Link 2 and performs communications via Link 2. The communication links are different from each other in terms of channels and frequency bands. The STA performs the change of its primary link from Link 1 to Link 2 when the activity threshold of Link 1 is exceeded. The activity of the Link 1 is based on a latency communication on the Link 1). 

As to claim 20, Patil teaches the operations further comprising: 
transmitting one or more packets to the second electronic device on the second link of the wireless network (Patil, Fig. 2, [0057], the STA transmits frames (or PPDUs) of UL data on Link 2 of the wireless network); and 
in response to determining that a second switch condition is met, switching to communicate with the second electronic device on a third link of the wireless network, the third link being different from the first link and the second link (Patil, Fig. 2, [0059]-[0061], when the Link 2 is determined to be busy using energy and power detection techniques on Link 2, the STA switches the current primary link from Link 2 back to Link 1. Then, the STA transmits data to the AP via Link 1. [0047], [0050], a plurality of secondary links can be implemented with a corresponding frequency band different from the primary and other secondary links. Thus, when the Link 2 is busy, the STA can switch to a further different secondary link).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US 2019/0158385) (provided in the IDS), hereinafter “Patil” in view of Russo et al. (US 2014/0349745), hereinafter “Russo”.

Patil teaches the claimed limitations as stated above. Patil does not explicitly teach the following features: regarding claim 21, the operations further comprising:
examining a portion of the detected packet on the first link to determine the channel reservation value.

As to claim 21, Russo teaches the operations further comprising:
examining a portion of the detected packet on the first link to determine the channel reservation value (Russo, [0006], [0043]-[0044], [0055], Fig. 3, [0063]-[0065], channel utilization information is provided in order to select an appropriate channel for wireless communication. The channel utilization information is provided in a beacon message. A client receives the beacon and examines the channel utilization information stored in the beacon to select the appropriate channel. Latency is related to network utilization. [0042], [0062], [0065], Fig. 21, [0120], [0124], additionally, the NAV value is set to a time value to reserve the medium or channel between the client and the AP, so other clients do not contend during the time set in the NAV).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patil to have the features, as taught by Russo, in order to reduce contention and collisions by more wisely selecting the network or communication channel over which a client and AP will communicate (Russo, [0043]).

Patil teaches the claimed limitations as stated above. Patil does not explicitly teach the following features: regarding claim 22, wherein the processor is further configured to examine a portion of the detected packet on the first link to determine the channel reservation value.

As to claim 22, Russo teaches wherein the processor is further configured to examine a portion of the detected packet on the first link to determine the channel reservation value (Russo, [0006], [0043]-[0044], [0055], Fig. 3, [0063]-[0065], channel utilization information is provided in order to select an appropriate channel for wireless communication. The channel utilization information is provided in a beacon message. A client receives the beacon and examines the channel utilization information stored in the beacon to select the appropriate channel. Latency is related to network utilization. [0042], [0062], [0065], Fig. 21, [0120], [0124], additionally, the NAV value is set to a time value to reserve the medium or channel between the client and the AP, so other clients do not contend during the time set in the NAV).

(Russo, [0043]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473